DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 11.
Amended: 1 and 11.
Cancelled: 3 and 13.
Pending: 1-2, 4-12 and 14-20. 
Objection to specification has been withdrawn as applicant has taken appropriate actions. 
Response to Arguments
Applicant’s arguments, see page(s) 8-9, filed 02/14/2022, with respect to claim(s) 1-2, 4-12 and 14-20 have been fully considered and are persuasive.  The rejection of claim(s) claim(s) 1-2, 4-12 and 14-20  has been withdrawn.
Allowable Subject Matter
Claim(s) 1-2, 4-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are YUDANOV and KWON.
YUDANOV discloses systems and methods for a Processing-In-Memory Device that is configured to perform dot product calculations. A sequence control may be used to store data in a memory array according to an allocation pattern. The cells of the memory array may correspond to array elements of the data. The sequence control may apply another array of data to groups of elements within the memory array using the allocation pattern to perform dot product calculations. The dot product calculations may be used, for example, to implement a layer in a convolutional neural network.

KWON discloses non-volatile memory device includes a memory cell array to which an arithmetic internal data is written; and an arithmetic circuitry configured to receive an arithmetic input data and the arithmetic internal data for an arithmetic operation of a neural network with the arithmetic internal data and the arithmetic input data in response to an arithmetic command, perform the arithmetic operation using the arithmetic internal data and the arithmetic input data to generate an arithmetic result data, and output the arithmetic result data of the arithmetic operation of the neural network.
 
Re: Independent Claim 1 (and dependent claim(s) 2 and 4-10), there is no teaching or suggestion in the prior art of record to provide:
  wherein in the word line pioneering scheme and the string selecting line group pioneering scheme, when the patterns are switched, voltages of the word lines are held; and when the patterns are switched, voltages of the string selecting lines are held.
 	
Re: Independent Claim 11 (and dependent claim(s) 12 and 14-20), there is no teaching or suggestion in the prior art of record to provide:
wherein in the word line pioneering scheme and the string selecting line group pioneering scheme, when the patterns are switched, voltages of the word lines are held, and when the patterns are switched, voltages of the string selecting lines are held.

Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov